Case 1:18-cv-01491-AJT-JFA Document 18 Filed 08/23/19 Page 1 of 2 PageID# 58




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


WANDERLYN MURRAY,                                 Case No: 1:18-cv-1491-AJT-JFA

               Plaintiff,

v.                                                ELECTRONICALLY FILED

CAPITAL ONE BANK (USA), N.A.,

               Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Wanderlyn Murray (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

with each party to bear its own costs and fees.

JOINTLY SUBMITTED BY:

 /s/ John D. Sadler (with permission)             /s/ Francis A. Webb
 John D. Sadler (VA Bar No. 80026)                Francis Alexander Webb
 BALLARD SPAHR LLP                                Law Office F A Webb, PLLC
 1909 K Street, NW – 12th Floor                   4103 Chain Bridge Rd.,Suite 300
 Washington, DC 20006-1157                        Fairfax, VA 22030
 Telephone: (202) 661-2200                        Tel: (703) 539-2003
 Facsimile: (202) 661-2299                        Email: frank@fawebb.com
 sadlerj@ballardspahr.com                         COUNSEL FOR PLAINTIFF
 COUNSEL FOR DEFENDANT
Case 1:18-cv-01491-AJT-JFA Document 18 Filed 08/23/19 Page 2 of 2 PageID# 59




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of August 2019, I electronically filed the foregoing

Joint Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


 John D. Sadler (VA Bar No. 80026)
 BALLARD SPAHR LLP
 1909 K Street, NW – 12th Floor
 Washington, DC 20006-1157
 Telephone: (202) 661-2200
 Facsimile: (202) 661-2299
 sadlerj@ballardspahr.com
 COUNSEL FOR DEFENDANT




                                                            /s/ Francis A. Webb
                                                            Francis Alexander Webb
                                                            Law Office F A Webb, PLLC
                                                            4103 Chain Bridge Rd., Suite 300
                                                            Fairfax, VA 22030
                                                            Tel: (703) 539-2003
                                                            Email: frank@fawebb.com




                                                2
